Citation Nr: 0830655	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  
A notice of disagreement was filed in November 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.  The veteran 
testified at a hearing before the Board in July 2008.  


FINDINGS OF FACT
1.  The veteran participated in combat and his claimed in-
service stressors are conceded.

2.  The veteran is not shown to have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2006.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains a VA examination performed in August 
2006.  The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service personnel records reflect that he 
received the Combat Infantry Badge (CIB).  The claimant did 
engage in combat with the enemy, and the claimant's testimony 
alone is sufficient to establish the occurrence of the 
claimed stressors.  

A service Report of Medical Examination for separation 
purposes dated in September 1970 reflects that the veteran's 
psychiatric condition was clinically evaluated as normal.  

VA outpatient treatment records dated in October 2005 reflect 
that PTSD was ruled out.  In February and October 2006, the 
veteran was assessed with chronic PTSD.   In October 2007, a 
treatment report indicates that PTSD screen was negative.  

The veteran underwent a VA examination in August 2006.  He 
was alert and oriented throughout the interview, but was very 
evasive when questioned about military events and tended to 
complain about a variety of issues.  No hallucinations were 
in evidence during the evaluation, but there was some 
indication that he may have exhibited delusional thinking.  
His thought processes were connected, coherent, and relevant.  
His affect tended to be somewhat labile with periods of 
tearfulness exhibited during the interview.  He claimed that 
he had nightmares, but said, "I can't remember them all."  
When asked to describe the content of one of them, his answer 
was, "I have a destroyed bed when I wake up."  When pressed 
to talk about the content of any nightmare he remembered, he 
said, "I can't."  When asked to identify traumatic 
stressors that he was faced with in the military, he became 
tearful, but was unable to give any information regarding 
specific incidents.  He said, "I don't know what still 
bothers me."  When pressed on this matter, he said, 
"everything."  He stated, "I can recall every day, but not 
the problems that went with them."  

The examiner noted that the veteran was diagnosed with PTSD 
by his individual counselor at the Center for Stress 
Recovery, but there was nothing in any of her notes that 
mentioned stressful and traumatic situations he experienced 
during his military service.  In addition, there was nothing 
about any re-experiencing symptoms.  It was also noted that 
the veteran was otherwise diagnosed with a psychotic 
disorder, NOS (not otherwise specified) by another 
psychiatrist at that facility.  The examiner stressed that 
the veteran could not give any concrete examples of any 
distressing recollections of the war and could not identify 
the content of dreams nor of any flashbacks he had during the 
day.  Consequently, the examiner stated that it is impossible 
to diagnose the veteran with PTSD.  The examiner stated that 
it is possible that he does have the condition, however, 
based on evidence available at the time of this evaluation, 
there is not enough factual material to diagnose it.  Without 
identified stressors and specific forms of re-experiencing, a 
diagnosis cannot be made.  

In this case, it is recognized that some VA treatment records 
show a diagnosis of chronic PTSD.  As a result, the veteran 
was afforded a VA examination to confirm a diagnosis in 
conformance with regulations, as required for a grant of 
service connection.  38 C.F.R. §§ 3.304(f), 4.125.  The 
August 2006 VA examiner provided a comprehensive evaluation, 
complete with personal interview of the veteran, review of 
the claims file, psychological testing, diagnosis, and 
rationale of findings based on the evidence.  Accordingly, 
this is highly probative evidence and outweighs the 
outpatient treatment findings.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   In contrast, and as pointed out by the examiner, 
the outpatient treatment reports do not provide justification 
for a PTSD diagnosis: associated notes mention no stressful 
or traumatic situations from military service, e.g.  
Similarly, on examination in August 2006, the veteran 
provided no concrete examples regarding stressful or 
traumatic situations from military service.   Moreover, the 
VA examiner in August 2006 had the benefit of not only the 
outpatient treatment reports that contain conflicting 
diagnoses and personal interview but also the results of 
psychological testing and other documentation in the claims 
file, such as service treatment records.  This larger basis 
on which to render a diagnosis makes these findings more 
probative than others of record.   After consideration of all 
relevant evidence and factors, the diagnosis on VA 
examination did not include PTSD.  

While acknowledging the veteran's belief that PTSD is due to 
service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the most competent and probative evidence indicates no 
current disability identified as PTSD, the preponderance of 
the evidence weighs against the claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is not warranted.   
The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


